DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 and 22 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 2-11, a combination of limitations that “a dielectric layer surrounding side surfaces of the feed via and having a height greater than that of the at least one insulating layer, and a plating member surrounding side surfaces of the dielectric layer and insulated from the feed via and the antenna member in a respective one of the plurality of antenna cells,… the plating member includes a lower surface being under the dielectric layer and side surfaces surrounding the side surfaces of the dielectric layer, and a height of the side surfaces of the plating member is greater that a height of the antenna member with respect to the second surface of the connection member.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 12, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 13, a combination of limitations that “a dielectric layer surrounding side surfaces of the feed via, and a plating member surrounding side surfaces of the dielectric layer; forming holes in an insulating member as insertion spaces; after forming the insertion spaces in the insulating member, respectively inserting the plurality of antenna cells into the insertion spaces provided by the insulating member such that the side surfaces of the dielectric layer respectively face inner walls of the insertion spaces; and forming a connection member including at least one wiring layer connected to the other end of the feed via and at least one insulating layer having a height shorter than that of the dielectric layer, wherein each of the holes has a width larger than a width of the dielectric layer.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 14, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 15-20 and 22, a combination of limitations that “an insulating member disposed on a first surface of the connection member and including a plurality of accommodation spaces; a plurality of antenna cells disposed in the accommodation spaces of the connection member, respectively; an encapsulation member encapsulating portions of the connection member and the plurality of antenna cells, and disposed in remaining portions of the accommodation spaces not occupied by the plurality of antenna cells … feed via having one end connected to the antenna member and the other end connected to a corresponding wire of the wiring layer, a dielectric layer surrounding side surfaces of the feed via, wherein each of the accommodation spaces has a width larger than a width of the dielectric layer.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845